Luke, J.
When this ease was brought to this court the judgment of the trial court awarding a nonsuit was affirmed. 34 Ga. App. 488 (130 S. E. 370). A writ of certiorari was granted by the Supreme Court; and on July 14, 1926, the judgment of this court was reversed by a majority of the Justices of the Supreme Court. 162 Ga. (134 S. E. 319). It is therefore ordered that the former judgment of this court, be vacated; and the judgment of the trial court awarding a nonsuit is

Reversed.


Broyles, O. J., and'Bloodworth, J., eoneur.